                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DONNIE EVERETT,

      Petitioner,                             Civil No. 2:18-CV-11551
                                              HONORABLE ARTHUR J. TARNOW
v.                                            UNITED STATES DISTRICT JUDGE

DANIEL LESATZ,

     Respondent,
________________________________/

 OPINION AND ORDER DENYING THE PETITION FOR WRIT OF HABEAS
CORPUS, DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY, AND
        GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

      Donnie Everett, (“Petitioner”), confined at the Baraga Maximum

Correctional Facility in Baraga, Michigan, filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. In his pro se application, petitioner challenges his

conviction for second-degree murder, M.C.L.A. 750.317; three counts of assault

with intent to murder, M.C.L.A. 750.83; two counts of assault with intent to do

great bodily harm less than murder, M.C.L.A. 750.84; one count of being a felon

in possession of a firearm, M.C.L.A. 750.224f; and possession of a firearm in the

commission of a felony, M.C.L.A. 750.227b. For the reasons that follow, the

petition for writ of habeas corpus is DENIED.

                                  I. Background

      Petitioner was convicted following a jury trial in the Wayne County Circuit


                                          1
Court. This Court recites verbatim the relevant facts relied upon by the Michigan

Court of Appeals, which are presumed correct on habeas review pursuant to 28

U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

      Defendant stood trial for the shooting death of three-year-old [AW], the
      nonfatal shooting of Frieda Tiggs, [DW], and [TS], and assaults on [CW]
      and [JW]. The shootings stemmed from an argument between
      teenaged [JW] and her former friend, [LD]. On the day of the shooting,
      [LD] and several of her supporters arrived at a home occupied by [AW]
      and her family. [LD] and [JW] then engaged in a physical altercation
      outside the house, which escalated to the point that several young men
      and women joined in the fray. Eventually, multiple gunshots were fired.

      According to the evidence, defendant brought a gun to the scene and
      he fired several shots, including shots at the house occupied by [AW],
      [DW], and [TS]. Defendant also fired directly at Frieda while she lay on
      the ground, and he fired in the direction of [CW] and [JW] while they
      were outside the home. [AW] was tragically shot and killed during these
      events, and [DS], [TS], and Frieda all suffered gunshot wounds. After
      the shooting, defendant fled the scene with others, he stated that he
      shot “the momma and the daughter,” and he gave a backpack
      containing his gun to a neighbor. Given evidence that others at the
      scene also fired shots, the prosecution presented alternative theories
      based on defendant’s guilt as either a principal or an aider or abettor.
      The jury convicted defendant as already noted. Defendant now appeals
      as of right.

      People v. Everett, 318 Mich. App. 511, 514–15, 899 N.W.2d 94 (2017(internal
footnote omitted). 1

      Petitioner’s conviction was affirmed on appeal. Id., lv. den. 500 Mich. 1060,

898 N.W.2d 222 (2017).

      Petitioner seeks a writ of habeas corpus on the following ground:

      1
          Because some of the people involved with the incident were minors at
the time of the offense or relatives of minors with the same name, this Court will
refer to these individuals by their initials only. See Fed. R. Civ. P. 5.2(a).

                                         2
      I. The trial court reversibly erred in overruling a defense objection to the
      failure of the prosecution to present testimony from endorsed witness
      Brittany Dawning, where the prosecution failed to present any evidence
      of a duly diligent effort to locate and produce Ms. Dawning to testify,
      and the court thus did not instruct the jury they could infer that Ms.
      Dawning’s testimony, had she appeared, would have been detrimental
      to the prosecution’s theory of the case.

                              II. Standard of Review

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for

habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

                      (1)    resulted in a decision that was contrary to, or
                      involved an unreasonable application of, clearly
                      established Federal law, as determined by the Supreme
                      Court of the United States; or
                      (2)    resulted in a decision that was based on an
                      unreasonable determination of the facts in light of the
                      evidence presented in the State court proceeding.

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme

Court on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs

when “a state court decision unreasonably applies the law of [the Supreme



                                           3
Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may

not “issue the writ simply because that court concludes in its independent

judgment that the relevant state-court decision applied clearly established

federal law erroneously or incorrectly.” Id. at 410-11. “[A] state court’s

determination that a claim lacks merit precludes federal habeas relief so long as

‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). Therefore, in order to obtain habeas relief

in federal court, a state prisoner is required to show that the state court’s

rejection of his claim “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103.

                                  III. Discussion

      Petitioner claims that the prosecutor did not exercise due diligence in

locating his girlfriend, Brittany Dawning, who was present at the scene of the

shooting and involved in the fight that lead up to the shooting. Petitioner argues

that Ms. Dawning was an endorsed res gestae witness that the prosecutor was

required to call as a witness, pursuant to M.C.L.A. 767.40a(3). Petitioner

appears to argue that the prosecutor’s failure to call Ms. Dawning deprived him

of due process and his right to confrontation. In the alternative, petitioner argues

that the trial judge erred in refusing to give the jurors the missing witness

                                          4
instruction, CJI 2d 5.12, in which the jurors would have been instructed that Ms.

Dawning’s testimony would have been unfavorable to the prosecution.

      The Sixth Amendment guarantees a defendant the right to confront

witnesses and to have compulsory process for witnesses favorable to him or to

her. However, the Sixth Amendment does not require the prosecution to call

every witness who is competent to testify. United States v. Moore, 954 F.2d 379,

381 (6th Cir. 1992); Whittaker v. Lafler, 639 F. Supp. 2d 818, 825 (E.D. Mich.

2009). The right to confrontation does not impose a duty upon the prosecution

to call a particular witness. United States v. Bryant, 461 F.2d 912, 916 (6th Cir.

1972); See also Turnbough v. Wyrick, 420 F. Supp. 588, 592 (E.D. Mo.

1976)(right to confrontation not denied by state’s failure to call victim as a

witness). Stated differently, the Confrontation Clause “is not a guarantee that

the prosecution will call all the witnesses it has against the defendant.” United

States v. Morgan, 757 F.2d 1074, 1076 (10th Cir. 1985). In Cooper v. California,

386 U.S. 58, 62, n. 2 (1967), the U.S. Supreme Court found a habeas

petitioner’s contention that he was deprived of his right to confrontation because

the state did not produce an informant to testify against him to be “absolutely

devoid of merit.” Id. The Sixth Amendment right to confrontation “does not come

into play where a potential witness neither testifies nor provides evidence at

trial.” United States v. Porter, 764 F. 2d 1, 9 (1st Cir. 1985)(internal citations

omitted).

                                          5
       Federal law does not require the production of res gestae witnesses.

Johnson v. Hofbauer, 159 F. Supp. 2d 582, 601 (E.D. Mich. 2001). The

requirement under Michigan law that prosecutors produce res gestae witnesses

is simply a matter of state law whose enforcement is beyond the scope of federal

habeas review. See Collier v. Lafler, 419 F. App’x. 555, 559 (6th Cir. 2011).

“[U]nder federal law, there is no obligation on the part of the prosecutor to call

any particular witness unless the government has reason to believe that the

testimony would exculpate the petitioner.” Atkins v. Foltz, 856 F. 2d 192 (Table),

1988 WL 87710, * 2 (6th Cir. Aug. 24, 1988)(citing to United States v. Bryant,

461 F. 2d at 916). Thus, whether a prosecutor exercised due diligence in

attempting to locate a res gestae witness is outside the scope of federal habeas

review. Collier, 419 F. App’x. at 559. As the Michigan Court of Appeals noted in

rejecting petitioner’s claim, See People v. Everett, 318 Mich. App. at 525–26,

petitioner presented no evidence that Ms. Dawning would have offered

exculpatory evidence had she testified; petitioner is not entitled to habeas relief.

       The Court rejects the related instructional error claim. A habeas petitioner

is entitled to relief only if the defective jury instruction “so infected the entire trial

that the resulting conviction violates due process.” Cupp v. Naughten, 414 U.S.

141, 147 (1973). A federal court may not grant habeas relief on the ground that

a jury instruction was incorrect under state law, Estelle v. McGuire, 502 U.S. 62,

71-72 (1991), and "[a]n omission, or an incomplete instruction, is less likely to be

                                            6
prejudicial than a misstatement of the law." Henderson v. Kibbe, 431 U.S. 145,

155 (1977).

          A criminal defendant does not have a clearly established federal right to a

missing witness instruction. Petitioner therefore cannot obtain federal habeas

relief based on the state court’s failure to give an instruction to his jury regarding

the prosecution’s failure to produce the endorsed witness. See Stadler v. Curtin,

682 F. Supp.2d 807, 821-22 (E.D. Mich. 2010). Petitioner is not entitled to

habeas relief.

          A certificate of appealability.

          A habeas petitioner must receive a certificate of appealability (“COA”) in

order to appeal the denial of a habeas petition for relief from either a state or

federal conviction. 2 28 U.S.C. §§ 2253(c)(1)(A), (B). A court may issue a COA

“only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a federal district court rejects

a habeas claim on the merits, the substantial showing threshold is met if the

petitioner demonstrates that reasonable jurists would find the district court's

assessment of the constitutional claim debatable or wrong. See Slack v.


      2
        Effective December 1, 2009, the newly created Rule 11 of the Rules
Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll.
§ 2254, provides that “[t]he district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant.” Rule 11(a), 28
U.S.C. foll. § 2254.


                                            7
McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner satisfies this standard by

demonstrating that ... jurists could conclude the issues presented are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.

322, 327 (2003). In applying this standard, a district court may not conduct a full

merits review, but must limit its examination to a threshold inquiry into the

underlying merit of the petitioner's claims. Id. at 336-37.

      The Court will deny a certificate of appealability, because jurists of reason

would not find the Court’s resolution of the claims to be debatable.

      Although this Court will deny a certificate of appealability to petitioner, the

standard for granting an application for leave to proceed in forma pauperis (IFP)

is a lower standard than the standard for certificates of appealability. See Foster

v. Ludwick, 208 F. Supp. 2d 750, 764 (E.D. Mich. 2002)(citing United States v.

Youngblood, 116 F. 3d 1113, 1115 (5th Cir. 1997)). Whereas a certificate of

appealability may only be granted if petitioner makes a substantial showing of

the denial of a constitutional right, a court may grant IFP status if it finds that an

appeal is being taken in good faith. Id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed.

R.App.24 (a). “Good faith” requires a showing that the issues raised are not

frivolous; it does not require a showing of probable success on the merits.

Foster, 208 F. Supp. 2d at 765. Although jurists of reason would not debate this

Court’s resolution of petitioner’s claims, the issues are not frivolous; therefore,

an appeal could be taken in good faith and petitioner may proceed in forma

                                          8
pauperis on appeal. Id.

                                 IV. CONCLUSION

      For the reasons stated above, this Court concludes that Petitioner Everett

is not entitled to federal-habeas relief on the claims presented in his petition.

      Accordingly, IT IS ORDERED that the petition for writ of habeas corpus is

DENIED WITH PREJUDICE. (Dkt. # 1).

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that petitioner will be granted leave to appeal

in forma pauperis.

                                 s/Arthur J. Tarnow
                                 HON. ARTHUR J. TARNOW
                                 SENIOR UNITED STATES DISTRICT COURT
Dated: October 9, 2018




                                         9
